Citation Nr: 0721597	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-08 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a demyelinating 
disease. 

2. Entitlement to an effective date prior to June 23, 1997 
for the award of service connection for post-traumatic stress 
disorder (PTSD), to include as based on clear and 
unmistakable error (CUE) in an August 1979 rating decision.


REPRESENTATION

Appellant represented by:	John Hamby, Registered Nurse



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to April 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1998 rating decision of the Louisville, Kentucky Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  
The case was previously before the Board in March 2004, when 
it was remanded for further development of the evidence, and 
in February 2007, when it was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  In May 
2007, the veteran submitted additional evidence with a waiver 
of RO initial consideration.


FINDINGS OF FACT

1. Symptoms of an organic disease of the nervous system, 
diagnosed as a demyelinating disease, were shown to a 
compensable degree within one year following the veteran's 
discharge from active duty.

2. It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the August 1979 rating 
decision that did not consider or develop a claim for 
benefits for a psychiatric disability.

3. The first communication from the veteran seeking service 
connection for PTSD was received on June 23, 1997.


CONCLUSIONS OF LAW

1. Service connection for a demyelinating disease is 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2. There was no CUE in an August 1979 rating decision; an 
effective date prior to June 23, 1997 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5109A, 5101, 5110, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding entitlement to service connection for a 
demyelinating disease, since the determination below 
constitutes a full grant of the claim of service connection, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice content or timing is 
harmless.  

As for the effective date claim, since the rating decision on 
appeal granted service connection for PTSD and an effective 
date for this award, statutory notice had served its purpose, 
and its application was no longer required.  See id.  A May 
2000 SOC provided notice on the "downstream" issue of 
effective dates of awards and readjudicated the matter.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Neither the veteran nor his representative 
has alleged that notice in this case was less than adequate.

The veteran's treatment records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any such evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Service Connection for a Demyelinating Disease

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis (MS) becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service or where other 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within a year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A presumptive disease does not need to be 
diagnosed within the presumptive period, but there must be 
acceptable medical or lay evidence showing characteristic 
manifestations of the disease to the required degree during 
that period.  38 C.F.R. § 3.307(c).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to a 
demyelinating disease.  February 1979 service medical records 
show that on administrative discharge physical examination 
neurological functioning was intact.

Private medical treatment records show the veteran was seen 
by Dr. W. W. in December 1980 for impaired vision and 
associated headaches.  It was noted that he had been 
experiencing headaches for two months and that he had been 
hospitalized in July 1980 for vomiting.  He had a past 
medical history of having numbness in both legs in 1973, 
requiring him to walk on crutches for a couple of weeks.  He 
had also experienced isolated numbness in the right leg and 
in other areas of his body, but he could not remember an 
exact timeframe when these episodes occurred.  A diagnosis of 
optical neuropathy was made; paresthesias and associated 
retrobulbar neuritis raised MS as a possible diagnosis; 
consultations and testing were completed as a result.  

A March 1981 letter from Dr. D. M. indicates that the veteran 
had a negative CSF protein electrophoresis and 
immunoelectrophoresis, so a positive diagnosis of MS was not 
made.  A letter from Dr. P. V. W. notes that there may have 
been some hysterical overlay of the veteran's symptoms, but 
also reports that the history of numbness in his extremities 
in 1973 raised suspicions of MS.

A January 1998 private examination by Dr. M. S. states the 
veteran has had MS for 18 years and that it has been 
extremely aggressive and difficult to treat.  This diagnosis 
appears to be based on the veteran's history of having MS and 
statements by the veteran that he had MRIs done in the past 
that showed numerous white matter lesions (these MRIs are not 
of record).  

A December 1999 letter from neurologist, Dr. J. D. H., 
provides the following opinion:  "Based upon the patient's 
history of optic neuritis, neurogenic bladder, vertigo, 
abnormal brain stem auditory evoked responses, and the 
clinical signs and symptoms, it is my opinion that [the 
veteran] has suffered from a demyelinating disease (multiple 
sclerosis) since the early 1980's."

An August 1999 VA neurological examiner provided an 
impression of a multifocal neurological exam that was 
possibly consistent with a number of etiologies; a formal 
diagnosis was not made as the veteran's medical records were 
not reviewed.  

On June 2000 VA examination, the veteran reported that he had 
been diagnosed with MS in 1980.  The diagnosis was severe MS 
with neurogenic bladder, constipation, and severe muscle 
spasms; the examiner noted the veteran was wheelchair bound 
and that his MS was very debilitating.  

Private medical records contain diagnoses of MS and of 
"stiff person" syndrome.  
        
On December 2002 VA medical records review, an examiner 
concluded that in the absence of an MRI examination showing 
the typical lesions of MS, the certainty of the diagnosis of 
MS was "thrown into doubt."  The examiner indicated medical 
records showed the veteran had undergone a cervical spine 
procedure in 1996 that "could produce all of the 
neurological symptoms in his upper and lower extremities that 
have been noted on subsequent neurological examinations."  
He concluded that a diagnosis of MS was inconclusive without 
an MRI and a CSF examination for oligoclonal bands and that 
it was "not unlikely that the patient has some spinal cord 
abnormalities related to the upper cervical fusion."  

In March 2004, the Board remanded the case for a VA medical 
examination to obtain a MRI and an etiology opinion if a 
conclusive diagnosis of MS was made.  However, the veteran 
requested a fee basis examination from a private doctor, 
since treatment providers have indicated that he should not 
be treated at VA facilities because being there aggravates 
the symptoms of his service-connected PTSD.  A February 2006 
letter indicates that the Fee Basis Department was unable to 
contract a fee basis neurology examination.  

Since neither a MRI nor an examination could be completed, 
the Board referred the case for a VHA medical advisory 
opinion in February 2007.  In April 2007, a VHA specialist 
certified in neurology and psychiatry reviewed the veteran's 
claims file and responded to the questions posed by the Board 
as follows:  

1) Is the evidence of record sufficient to 
support a conclusion that the veteran has MS?

In the absence of abnormal findings in 
cerebrospinal fluid and in the absence of an 
MRI examination of his brain and spinal cord, 
it is not possible to make a definite diagnosis 
of [MS] in this case. 

2) If so, when was the MS initially clinically 
manifested as shown by the evidence of record?

This patient suffered with right optic neuritis 
in 1980.  Approximately 10 to 15% of patients 
with [MS] can have optic neuritis as the 
initial manifestation but the subsequent 
examinations did not confirm any findings 
suggestive of [MS] in this case.  The 
subsequent examination did not mention any 
findings at two levels of his nervous system 
and no remissions and relapses have been 
reported in the history.  I could not find any 
good neurological evaluation prior to his 
cervical spine surgery which explains this 
situation. 

3) If the veteran does not have MS, does the 
evidence of record support a diagnosis of other 
organic disease of the nervous system?  If so, 
what is the diagnosis of such disease, and when 
was it initially clinically manifested as shown 
by the record?

This patient was diagnosed as having cervical 
disc disease and ultimately underwent cervical 
spine surgery in March of 1996.  This condition 
can definitely produce neurological symptoms 
and signs in both upper and lower extremities.  
Perhaps this might have caused some of his 
neurological deficit.
In view of all these findings, the diagnosis of 
[MS] is doubtful in this case and is only 
presumptive.

A May 2007 letter from Dr. J. D. H. indicates that he has 
been treating the veteran for the past several years and that 
he reviewed his medical records for the past 25 years.  He 
provides the following opinion:

[The veteran] suffered a bout of retrobulbar 
neuritis in 1980 and subsequent to that time has 
suffered bouts of exacerbations and remission of 
neurological symptoms.  These neurological states 
have been characterized by a pattern compatible 
with that of a demyelinating disorder.  The 
diagnosis of "stiff person syndrome" which is 
also a demyelinating disorder has been considered.  
Like physicians who saw him 25 years ago, I agree 
that his syndrome is akin to [MS]. . . . [He] 
suffers from a demyelinating disease which began 
in 1980.

The April 2007 VHA specialist concluded that the evidence of 
record did not conclusively support a diagnosis of MS; 
however, the specialist did not directly respond to the 
Board's question regarding whether the veteran's symptoms 
supported a diagnosis of other organic disease of the 
nervous system.  Instead, the VHA specialist noted that 
cervical spine surgery in 1996 could have produced 
neurological symptoms in the veteran's extremities.  This 
conclusion does not take into account that the veteran 
experienced such symptoms, including numbness in his 
extremities, in the 1970s, many years prior to his cervical 
spine surgery.  After reviewing the veteran's medical 
records, a May 2007 private neurologist concluded that 
retrobulbar neuritis in 1980 was a symptom of a 
demyelinating disease akin to MS and that such a disease 
began in 1980.  As noted, other organic diseases of the 
nervous system, which would include a demyelinating disease 
other than MS, such as diagnosed "stiff person" syndrome, 
are entitled to presumptive service connection where 
symptoms manifest to a compensable degree within a year of 
discharge from service and other requirements are met.  
Here, the veteran served for more than 90 days after 
December 30, 1946, and symptoms of retrobulbar neuritis, 
parasthesias, headaches, and vomiting manifested at least as 
early as 1980.  The veteran's history of these symptoms 
makes it likely that they manifested to a compensable degree 
during the one year after his discharge from service.  These 
symptoms, particularly the retrobulbar neuritis, have since 
been linked by competent medical evidence to the veteran's 
current demyelinating disease.  The approximate balance of 
the evidence shows the veteran had symptoms of a 
demyelinating disease to a compensable degree within one 
year of his discharge from service.  Hence, service 
connection for such disease is warranted on a presumptive 
basis as an other organic disease of the nervous system.

Earlier Effective Date for the Grant of Service Connection 
for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court stated that CUE is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  

At the time of the August 1979 rating decision and currently, 
the laws and regulations governing the filing of formal and 
informal claims said that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
indicate intent to apply for one or more benefits and must 
identify the benefit sought.  38 C.F.R. § 3.155.  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.  

VA has a duty to "fully and sympathetically develop the 
veteran's claim to its optimum" in order to determine 
whether an informal claim was raised.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, the mere 
existence of medical records, by themselves, generally cannot 
be construed as an informal claim for original benefits; 
there must be some evidence of intent by the claimant to 
apply for a benefit.  Criswell v. Nicholson, 20 Vet. App. 
501, 504 (2006).  

February 1979 service medical records show that the veteran 
appeared tearful, depressed, anxious, worrisome, and 
emotionally labile; it was noted that he became overanxious 
over minor matters.  The diagnosis was anxiety and depressive 
reaction in a passive dependent personality.  A psychiatry 
consultation report concluded the veteran had a severe 
personality disturbance with a passive-dependent personality 
and administrative discharge was recommended.

In May 1979, the veteran filed a claim for allergies, asthma, 
prolonged viral illness resulting from allergies, and a knee 
injury.  

Private medical records and letters from the veteran's 
psychiatric care providers indicate the veteran began seeking 
psychiatric care in 1979.

Generally, the veteran alleges that he is entitled to an 
effective date in May 1979 since VA has established that he 
was sexually assaulted and beaten multiple times during 
service and that, as a result, it is evident he was suffering 
from acute PTSD and rape trauma syndrome at the time of his 
discharge in April 1979.  He argues that the Air Force failed 
to tell him of his right to apply for disability upon 
discharge and falsified his DD Form 214 to make it appear as 
though he had waived his rights to this information.  
Additionally, he alleges that he was threatened outside his 
home in June 1979 by two men who told him to "forget what 
had happened at Keesler if you know what's good for you."  
His sister has also submitted a statement regarding her 
recollection of the June 1979 threats.  He states that he 
applied for VA benefits in May 1979, but that because of the 
threats and his mental state, he was not psychologically 
competent to perfect a claim for PTSD; however, he believes 
VA should have assisted him by giving him a psychological 
exam and developing a claim for a psychiatric disability 
since service medical records showed a diagnosis of a 
personality disorder and indicated he would probably require 
medical care.  

Specifically, he alleges that there was CUE in an August 1979 
rating decision which denied service connection for allergic 
rhinitis with secondary functional bowel syndrome because 
they were preexisting disabilities that were not aggravated 
by service.  The veteran argues that the decision contained 
CUE because he was not scheduled for a VA exam to determine 
whether functional bowel syndrome was related to any other 
medical or psychiatric disorder, to include PTSD and that it 
was CUE that VA did not schedule him for such an exam and did 
not assist him in developing his claim.  

As noted above, the veteran filed a claim seeking service 
connection for allergies, asthma, prolonged viral illness 
resulting from allergies, and a knee injury in May 1979.  
While the veteran's service medical records indicated he 
experienced anxiety and depression during service, his May 
1979 claim did not evidence intent to file for benefits 
related to any psychiatric symptoms.  Hence, the service 
medical records could not be construed as an informal claim 
for benefits and the veteran did not file a claim, formal or 
informal, for benefits for a psychiatric disorder.  The Board 
concludes that the appellant had not reasonably raised an 
informal claim of service connection for a psychiatric 
disability prior to June 1997 and the RO did not err by 
failing to consider such a claim in August 1979.  See 
Roberson, 251 F.3d at 1384; see also Criswell, 20 Vet. App. 
at 504.  Regarding the veteran's allegation that the August 
1979 rating decision contained CUE because the RO failed to 
assist him by ordering a VA examination to determine whether 
functional bowel syndrome was related to a mental disorder or 
to develop evidence regarding a psychiatric disability, the 
Board notes that a breach of the duty to assist cannot 
constitute CUE.  Cook, 318 F.3d at 1345-47.  Hence, the RO's 
failure to order an examination does not rise to the level of 
CUE.  

The August 1979 RO decision that did not consider or assist 
the veteran to develop a claim of service connection for a 
psychiatric disability was entirely consistent with, and 
supported by, the evidence of record; was in accordance with 
governing law and regulations; and did not involve CUE.  
The Board notes the veteran's arguments that he did not 
perfect a claim for PTSD because of falsification of his DD 
Form 214 and threats that he received during June 1979 to 
keep quiet about the events that happened during his service; 
however, these allegations do not provide a basis to give the 
veteran an effective date in May 1979 for the grant of 
service connection for PTSD.  The Board is precluded from 
awarding benefits based on estoppel, i.e. that the veteran 
would have submitted a claim earlier if certain events had 
not prevented him from doing so, because it cannot grant 
benefits where they are not allowed by statute.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  Here, there is no statutory 
authority that would allow VA to grant the veteran an earlier 
effective date for the reasons he has alleged.  See Shields 
v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's 
argument that she was prevented from filing a timely claim 
because of advice from a local veterans' service office); see 
also Townsend v. Brown, 9 Vet. App. 258, 260 (1996) (finding 
that a Notice of Appeal to the Court was untimely and that it 
was irrelevant that the appellant had relied on advice from a 
local veterans service office regarding the time limit for 
filing a Notice of Appeal).  He did not file a claim for 
benefits based on a psychiatric disorder in May 1979 and he 
is not entitled to receive benefits for PTSD back to May 1979 
in the absence of such a claim.  

The veteran also argues that the Board should apply the 
principle of equitable tolling to his case because he was not 
mentally competent to file a claim for a psychiatric disorder 
in May 1979.  He cites the case of Barrett v. Principi, 363 
F.3d 1316, 1321 (Fed. Cir. 2004), for his contention that 
equitable tolling should apply.  This case found that 
equitable tolling applied in a case where a veteran filed 
with the Court an untimely Notice of Appeal (NOA) of a Board 
decision because of mental illness.  The Federal Circuit 
found that in order for equitable tolling to apply a veteran 
must show that the failure to file was the direct result of a 
mental illness that rendered him incapable of "rational 
thought or deliberate decision making," or "incapable of 
handling [his] own affairs or unable to function [in] 
society."  It noted that a medical diagnosis alone or vague 
assertions of mental problems would not suffice.  Id.  Here, 
even if equitable tolling were found to be an available 
remedy, the veteran has not shown that he was incapable of 
rational thought, deliberate decisionmaking, handling his own 
affairs, or unable to function in society in May 1979.  The 
medical evidence of record shows that he was receiving 
psychiatric treatment in 1979; however, it does not provide 
evidence that his disability was as severe as the above noted 
factors require.  Hence, equitable tolling cannot be applied 
to find that the veteran was incapable of filing a claim for 
PTSD in May 1979.  

The veteran's claim for service connection for PTSD was not 
received until June 23, 1997.  The claims file does not 
contain any communication from the veteran or his 
representative that may be reasonably construed as a formal 
or informal claim of service connection for PTSD received 
prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  Thus, 
the evidence does not show the veteran filed a claim seeking 
service connection for PTSD within one year after his 
separation from service or prior to June 23, 1997.  38 C.F.R. 
§ 3.400(b)(2)(i).

The preponderance of the evidence is against his claim for an 
earlier effective date for the grant of service connection 
for PTSD.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.


ORDER

Service connection for a demyelinating disease is granted.

An effective date prior to June 23, 1997 for the grant of 
service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


